Title: To Thomas Jefferson from Edmund Bacon, 5 February 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir.—
                     Monticello 5th. Feb. 1808.—
                  
                  I expect it would give you satisfaction to heare from your inqury done by last fresh and as it was not in my Power to mention Exactley the Situation in my last letter I now send this as I may inform you more exact. the situation (the low side of the dam whare it Broke are intirely Gone and as well as I can Judge I think the sill on the upper side are left. and most of the rock are yet remaining the mills have never stoped except when the wheels was drowned by back water, I shall indeavour to Keep the mills supplied with water at any rate untill we can mend the dam—I Forgot to mention in my last letter I had filled the Ice House with excellent Ice; I suppose I shall have to ingage beef and muttons for you in the spring, we are Going on leavelling as fast as Possople. I dont recollect of nothing more at Present. But remain your Ob. St.
                  
                     E Bacon
                     
                  
                  
                     
                        ed our nail
                       
                         want
                     
                        mond yet.
                  
               